


EXHIBIT 10.17


PERFORMANCE UNIT AGREEMENT




Name of Participant:                    XXXXXX




Name of Plan:                    Amended and Restated 2011 Ashland Inc.        
Incentive Plan


Number of Performance Units:            XXXXXX


Three-Year Performance Period:            XXXXXXX
Date of Award:                     _____________ ____20___




Ashland Inc. (“Ashland”) hereby confirms the grant of a Performance Unit Award
(“Award”) to the above-named Participant (hereinafter called the “Participant”)
pursuant to the Amended and Restated 2011 Ashland Inc. Incentive Plan
(hereinafter called the “Plan”) (Attachment 1)`, in order to provide the
Participant with an additional incentive to continue his/her services to Ashland
and to continue to work for the best interests of Ashland.


This Award is granted under, and subject to, all the terms and conditions of the
Long-Term Incentive Plan Program Memorandum (“LTIP”) (Attachment 2) and the
Plan, including, but not limited to, the forfeiture provision of Section 16(H)
of the Plan. Based upon the attainment of the Performance Goals outlined in the
LTIP, this Award of Performance Units will be paid to the Participant in shares
of Ashland Common Stock, par value $0.01 per share (“Common Stock”) in
_______________, 20___. Copies of the Plan and related Prospectus are available
for your review on Fidelity’s website.


Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of Performance Units set forth above, subject to and upon all the
terms, provisions and conditions contained herein and in the LTIP and the Plan.


Nothing contained in this Agreement, the LTIP or in the Plan shall confer upon
the Participant any right to continue in the employment of, or remain in the
service of, Ashland or its subsidiaries.


Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan. The Participant
understands that such processing of this information may need to be carried out
by Ashland, its subsidiaries and by third party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America. By accepting this Award, the Participant consents to
the processing of information relating to the Participant and the Participant’s
participation in the Plan in any one or more of the ways referred to above.


The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to deliver


Personal and Confidential




--------------------------------------------------------------------------------






(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered under the Plan. The Participant understands that, unless earlier revoked
by the Participant by giving written notice to Ashland Inc., Attn: Shea
Blackburn, 50 E. RiverCenter Blvd., Covington, KY 41012, this consent shall be
effective for the duration of the Award. The Participant also understands that
the Participant shall have the right at any time to request that Ashland deliver
written copies of any and all materials referred to above at no charge.


Please contact Shea Blackburn (859) 815-3720; swblackburn@ashland.com if you
have any questions.


Subject to the terms and conditions specified herein and of the Plan, this Award
of Performance Units shall be confirmed by execution of this Agreement and
delivery thereof no later than xxxxxxx, to Ashland at 50 E. RiverCenter Blvd.,
Covington, KY 41012 Attention: Shea Blackburn. The right to the Award of
Performance Units under the Plan shall expire if not accepted by xxxxxxx, as set
forth above.


IN WITNESS WHEREOF, ASHLAND has caused this instrument to be executed and
delivered effective as of the day and year first above written.


ASHLAND INC.
 
 
By:
/s/ Susan B. Esler
Name:
Susan B. Esler
Title:
Chief Human Resources & Communications Officer



I hereby elect to receive this Award of Performance Units subject to the terms
and conditions of the Amended and Restated 2011 Ashland Inc. Incentive Plan and
the LTIP. My election to accept this Award of Performance Units is effective
________________, 20___. I hereby acknowledge receipt of a copy of the Plan,
Prospectus, and Ashland’s most recent Annual Report and Proxy Statement (the
“Prospectus Information”). I represent that I am familiar with the terms and
provisions of the Prospectus Information and hereby accept this Award on the
terms and conditions set forth herein and in the Plan.


______________________________________________________________________
Name                            Date




























Personal and Confidential


